 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
     UNITED STATES OF AMERICA,
 8
                   Plaintiff,                         CASE NO. CR17-105RSL
 9
            v.                                        AMENDED ORDER DENYING
10                                                    DEFENDANT’S MOTION TO STAY
     DANIEL NIX,                                      ORDER TO SELF-SURRENDER
11
                   Defendant.
12
13
14          This matter comes before the Court on defendant Daniel Nix’s “Motion to Stay
15   Order to Self-Surrender.” Dkt. # 216. The motion was filed on January 2, 2019, one day
16   before defendant was to self-surrender to the Federal Correctional Institution Taft
17   Satellite Camp in California.
18          In his motion, defendant claimed that he was not provided with a notice
19   designating a surrender date or institution. After reviewing the motion and the attached
20   exhibit, the Court’s staff contacted the U.S. Probation Office to find out if a designation
21   had been made and notice given. The U.S. Probation Office confirmed that a letter was
22   sent to defendant on December 18, 2018, informing him that the U.S. Bureau of Prisons
23   had designated Federal Correctional Institution Taft Satellite Camp and directing him to
24   self-surrender no later than January 3, 2019 at 10:00 a.m. The letter is attached to this
25   Order. Defendant’s motion to stay self-surrender was therefore DENIED.
26
27
     AMENDED ORDER DENYING DEFENDANT’S MOTION
28   TO STAY ORDER TO SELF-SURRENDER – 1
 1          Minutes before the Court issued its order, the Ninth Circuit considered and
 2   resolved a similar motion by treating defendant’s request as a motion for bail pending
 3   appeal and applying Ninth Circuit Local Rule 9-1.2, including the stay of surrender
 4   provision. While the Court sees no reason to alter its determination of the issue, it hereby
 5   amends its order to acknowledge the Ninth Circuit’s contrary ruling and to attach the
 6   transcript of the sentencing hearing.
 7
 8          DATED this 3rd day of January, 2019.
 9
10
                                               A
                                               Robert S. Lasnik
11
                                               United States District Judge
12
13
14                                                     _
15
16
17
18
19
20
21
22
23
24
25
26
27
     AMENDED ORDER DENYING DEFENDANT’S MOTION
28   TO STAY ORDER TO SELF-SURRENDER – 2
